Citation Nr: 0635602	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

A hearing was held before a hearing officer at the RO in 
September 2003.  A transcript from that hearing is associated 
with the claims folder.

The Board observes that the veteran's representative is of 
the opinion that the issues of entitlement to an initial 
compensable rating for service-connected patellofemoral 
syndrome for the right knee, entitlement to an initial 
compensable rating for service-connected patellofemoral 
syndrome for the left knee, and entitlement to service 
connection for a bilateral hip disorder secondary to his 
service-connected bilateral patellofemoral syndrome are 
properly before the Board.  They are not.  The veteran did 
not perfect an appeal regarding these issues because his 
February 2004 substantive appeal only indicates that he is 
seeking entitlement to a 10 percent multiple site allowance 
under 38 C.F.R. § 3.324 (2006).  The Board notes that no VA 
Form 9 was ever received.  The Board, therefore, has no 
jurisdiction to decide these claims.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2006) (detailing the 
procedures and time limitations for appealing adverse RO 
rulings to the Board).


FINDINGS OF FACT

1. The veteran is service-connected for patellofemoral 
syndrome of the right knee and patellofemoral syndrome of the 
left knee, and each is evaluated as noncompensable.

2. The combination of the veteran's noncompensable, service-
connected disabilities clearly interferes with normal 
employability.


CONCLUSION OF LAW

The criteria to assign a 10 percent rating on account of 
multiple noncompensable service-connected disabilities 
interfering with normal employability are met.  38 U.S.C.A. 
§§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.324 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

The veteran is service-connected for patellofemoral syndrome 
of both knees, and each is evaluated as 0 percent disabling.  
Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, a 10 percent 
rating is authorized even though none of the disabilities may 
be of compensable degree under the Schedule for Rating 
Disabilities.  38 C.F.R. § 3.324 (2006).  The rating shall 
not be assigned in combination with any other rating.  Id.

The veteran has complained of pain, soreness and discomfort, 
as well as an inability to bend or squat due to his service-
connected knee disabilities.  At the September 2003 RO 
hearing the veteran testified that the pain and limited 
motion associated with his bilateral knee disorder has 
affected his employment.  Specifically, as an instructor at 
the Maritime Training School in Toledo he teaches deck 
classes and is sometimes required to climb ladders, climb in 
and out of boats, and stand for extended periods of time.  
See hearing transcript p.2.  However, he testified that he 
rarely teaches those classes that require climbing and 
standing anymore and his employer has rearranged classrooms 
to allow him to sit.  Id.  An August 2003 letter from the 
veteran's employer confirms his testimony.  The August 2003 
letter notes that although the veteran continues to work and 
perform the required tasks satisfactorily, the employer has 
arranged classrooms and laboratories to allow him to sit 
while teaching.  The Board notes that the veteran indicated 
at his RO hearing that although he also experiences some 
difficulties due to a nonservice-connected hip disorder, his 
knees are more painful and interfere with his employment to a 
greater extent.

Under these circumstances, and with consideration that mild 
pain was shown on passive and active range of motion during a 
January 2003 VA examination, the Board concludes that the 
evidence is in equipoise with respect to whether the 
veteran's service connected bilateral knee disability 
interferes with normal employability.  In resolving all doubt 
in the veteran's favor, the Board concludes that a 10 percent 
rating is warranted under 38 C.F.R. § 3.324.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


